Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Fortin on 3/19/2021.

The application has been amended as follows: 




Cancel claims 1-20.


21. (New)  A process for using a pressure vessel to purify and concentrate a coconut oil/cannabis sativa solution, comprising:
a.    providing a coconut oil and cannabis sativa solution, wherein the melting point of the coconut oil/cannabis sativa solution is between 22°C -28°C at one atmosphere of pressure;
b.    adding water to the coconut oil/cannabis sativa solution to create a mixture;

d.    pressurizing the mixture in the pressure vessel in a second phase where the pressure reaches 15 psi above atmospheric pressure at a temperature of 100°C -180°C for 6 hours;
e.    cooling the mixture to below the melting point of the coconut oil/cannabis sativa solution to cause the triglycerides and tetrahydrocannabinol to solidify; 
f. agitating the mixture prior to separating out the water; and
g.    separating out the water from the mixture to yield a concentrated coconut oil/cannabis sativa solution having a tetrahydrocannabinol content of at least 1 mg/ml and removing the solidified coconut oil/cannabis sativa lipids from the 


The following is an examiner’s statement of reasons for allowance:  the closest prior art is Prociuk et al., Canadian Journal of Physiology and Pharmacology (2008), 86(4), 153-159, which does NOT teach the specifically claimed method. It does teach cannabis sativa and coconut oil but that’s about it.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655